Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xavier Pillai on December 10, 2021 to discuss the offering of allowable subject matter of Claim 36 that could be incorporated into Claim 22 to permit the application to pass to allowance.  Xavier Pillai accepted the offering of allowable subject matter as shown in the following Examiner’s amendment.

	In Claim 22, in step c) starting on line 5, one reactive agent C is selected from the group consisting of substituted phenols, hydroxyquinone, and isobutyl vinyl ether, and
	In Claim 36, The process of Claim 22, wherein the at least one reactive agent C is selected from the group consisting of and 2,6-di-tert-butylphenol
Response to Arguments
	Applicant’s claim amendments and remarks filed with RCE on December 8, 2021 have been fully considered and are persuasive in overcoming all rejections of record in light of the Examiner amendment above.  Said rejections are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 22, 24-26, 28-41 are allowed. The closest prior art is Sinta (U.S. 6,107,425) which teaches the basic for nitroxide mediated polymerizations (NMP) but fails to teach or suggest the use of a reactive agent C as recited by the instantly claimed process.    The closest prior art which does suggest reactive agent C is Knischka (U.S. 20080280070) which teaches such agent as maleic anhydride or maleimide ¶[0133] for the purpose cleaving the nitroxyl radical to control chain growth.  Knischka does not teach or suggest the substituted phenols or hydroquinone of the recited reactive C along with other types of compounds. While Knischka teaches alkyl allyl ethers also for this purpose, alkyl allyl ethers are not alkyl vinyl ethers and, additionally, Knischka does not teach or suggest any compounds of this category and is silent on the use of isobutyl vinyl ether.  
With respect to product by process Claim 41, the product by process recites a test condition on the resulting product of the process that is not taught or suggested to be necessarily present in practicing any of the prior art previously applied such as Sinta, Knischka or even Harth.  There is no definition in Applicant’s as-filed specification as to what is within the scope of the limitation “unchanged” and, therefore, one of ordinary skill in the art is left to the broadest reasonable interpretation of “unchanged” which would be no change.  None of Applicant’s examples of the products of the process recited result in no change in the molecular weight of the resulting polymer, and most importantly, none of the as-filed specification’s examples are disclosed as being “unchanged” or essentially unchanged because of their low amount of change.  As such, there is not enough evidence to suggest the prior art processes and products would necessarily meet the limitation.  Finally, as the test condition and the process of making the polymer are considered well-defined along with examples demonstrating a lowering of the molecular weight change is possible, there is a reasonable expectation of success in practicing the claimed invention to arrive at an unchanged molecular weight according to the recited test condition even though the examples do not necessarily exemplify such a condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christopher M Rodd/            Primary Examiner, Art Unit 1766